Citation Nr: 1711855	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-21 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury. 

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to July 2006, to include service in Iraq.  His discharge was upgraded to honorable in June 2007.  The Veteran was awarded the Combat Infantryman Badge (CIB), among other decorations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge in April 2015.

This case was previously before the Board in June 2015 and December 2016, when it was remanded for additional development. 

The issues of entitlement to service connection for right shoulder and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the probative evidence of record indicates that the Veteran does not have residuals of a head injury that are related to his military service. 



CONCLUSION OF LAW

The requirements to establish service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied in a March 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records and post-service treatment records.  

The Board acknowledges that no medical examination or opinion was obtained       in regards to the current claim for service connection.  However, no examination    or opinion is needed because there is no competent and credible evidence of an     in-service injury or disability regarding the claim.  See 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (noting where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible a VA examination is not required).  

Specifically, the Veteran's service treatment records and discharge examination are negative for any complaints, treatment, or diagnoses related to a head injury or concussion.  In fact, a May 2006 report of medical examination at his release from active duty noted that clinical evaluation of Veteran's head, face, neck, and scalp; and neurological system were within normal limits.  Additionally, on his corresponding report of medical history, the Veteran reported that he was in            good health and expressly denied ever experiencing or currently having head      injury, memory loss, or amnesia; frequent or severe headaches; dizziness or       fainting spells; periods of unconsciousness or concussion; or other neurological problems.  

Therefore, as will be discussed herein, the Board finds the Veteran's allegation of   a sustaining an in-service head injury to be not credible.  VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a conclusory, generalized lay statement that an in-service event          or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274,     1278 (2010).  Therefore, the Board finds that VA examination and opinion are     not necessary to decide the claim.

The Veteran was afforded a hearing before the Board and a copy of the transcript    is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, VA requested clinical records from Kirkuk Air Base  and received a negative response in January 2016.  The Veteran was notified of this fact in a February 2016 letter.  VA requested that the Veteran submit or authorize VA to obtain on his behalf private treatment records from Dr. Westmoreland in a December 2016 letter; to date, the Veteran has not responded.  Lastly, additional VA treatment records were obtained in September 2015 and December 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Legal Criteria for Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time     of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1110, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Additionally, if a veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of in-service incurrence satisfactory lay or other evidence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Residuals of a Head Injury

The Veteran seeks service connection for residuals of an in-service head injury.  Specifically, he testified that his Humvee rolled several times after hitting an elk    or donkey and that during the accident he hit his head on an ammunition can        and suffered a concussion, as well as a 3-4 inch laceration that required medical treatment.  He testified that he did not receive stitches. 

The Veteran's entrance examination in November 2004 noted the presence of a laceration scar of the forehead.  While his service treatment records document an  in-service Humvee accident, his service treatment records are devoid of complaints of or treatment for a head injury, or symptoms consistent with a head injury or concussion.  Moreover, his May 2006 report of medical examination at his release from active duty noted that clinical evaluations of the Veteran's head, face, neck, and scalp and neurologic evaluations were within normal limits.  Additionally,       on his corresponding May 2006 report of medical history at release from active duty, the Veteran reported that he was in good health and expressly denied ever experiencing or currently having a head injury, memory loss, amnesia; frequent or severe headaches; dizziness or fainting spells; neurological symptoms; or periods   of unconsciousness or concussion.  The Veteran denied ever having any illness or injury other than those already noted.  

The Veteran did not mention a head injury on his initial application for benefits filed in August 2006.  The Veteran's first assertion regarding an in-service head injury was during a December 26, 2007 traumatic brain injury (TBI) screening        at which time he endorsed experiencing blast exposure and vehicular accident followed by loss of consciousness, being dazed, confused, or seeing stars. While       a consultation order for a TBI referral was placed, it does not appear that the Veteran followed up on that referral and no diagnosis was made.  In a February 2009 statement, the Veteran reported that during service he was treated for a concussion following a vehicle accident.  

Upon review of the record, the Board finds that service connection for residuals of   a head injury is not warranted.  Initially, the Board notes the accident reportedly occurred after hitting a large animal, not while engaged in combat with the enemy.  In any event, even considering the provisions of 38 U.S.C.A. § 1154(b) (West 2014) and 38 C.F.R. § 3.304(d) (2016) regarding injuries incurred during combat, the Board finds that the Veteran's statements are not credible.  Specifically, the Veteran's assertions are not consistent with the medical records associated with   the claims file or his own in-service reports regarding his health.  As noted above, the Veteran's service treatment records showed no history of complaints, treatment, or diagnosis related to or consistent with a head injury, traumatic brain injury, or concussion.  His service treatment records, including reports of examinations, appear to be complete and they likely would include reference to an in-service head injury, including by self-report on the report of medical history, if such an injury occurred.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  

Furthermore, the Board does not find it reasonable that the Veteran would complain of other problems, including knee and shoulder pain, but not report and, in fact, expressly deny having experienced a head injury, memory loss, amnesia; frequent headaches; dizziness or fainting spells; or periods of unconsciousness or concussion had he experienced such symptoms.  When considering whether lay evidence is satisfactory, the Board as the finder of fact may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Board finds it significant that the Veteran expressly denied experiencing or currently having head injury, memory loss, amnesia; frequent headaches; or periods of unconsciousness or concussion on his May 2006 report of medical history, which was prepare only a few months after the accident.  Accordingly, the Board finds that the Veteran's in-service statements denying the occurrence of a head injury, loss of consciousness, or concussion are more credible and thus more probative than his post-service reports made in association with his pending claim.  See Harvey v. Brown, 6 Vet.  App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).   

Even assuming arguendo, that the Board found credible evidence of an in-service head injury, notwithstanding a positive TBI screening on December 26, 2007,         the Veteran has not been diagnosed with a TBI, post-concussive syndrome,               or residuals of a head injury.  While the Veteran testified that he experienced intermittent headaches, dizziness, and lightheadedness, his treatment records           are silent for any evidence of these symptoms and he specifically denied such symptoms at a December 29, 2007 VA appointment.  Additionally, the October 2015 VA PTSD examination report indicated that a review of the records did not show a diagnosed TBI.  

In the absence of competent and credible evidence of diagnosed residuals of a head injury or an in-service head injury, the claim for service connection must be denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for residuals of a head injury is denied.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the claims.

As noted above, the record the Veteran had service in the Persian Gulf, specifically in Iraq.  Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examinations, or laboratory tests.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016).

The Veteran reported that he experienced intermittent right shoulder and right knee pain during and since service.  The Veteran's service treatment records document treatment for right shoulder and right knee pain.  The Veteran was provided VA examinations for these claimed conditions in April 2008 and October 2015.  Although the April 2008 and October 2015 VA examination reports noted subjective manifestations and objective abnormalities, such as reduced range of motion and reduced muscle strength in the Veteran's right shoulder and right knee, the examiners found that the Veteran did not have current diagnoses associated with his right shoulder or right knee.  Nevertheless, as the Veteran has service in the Persian Gulf, an additional VA examination is warranted to determine whether the Veteran's right knee and shoulder symptomatology represent an undiagnosed illness consistent with service in the Persian Gulf.



Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records dating since July 8, 2016.  

2.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for   his claimed right shoulder and knee disabilities.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA right shoulder examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should identify any right shoulder condition present during the pendency of the appeal and opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right shoulder disability arose during service or is otherwise related to his active service.  The examiner should explain why or why not.  If there is no diagnosis to account for the Veteran's shoulder symptoms, the examiner should indicate whether there are objective indications of disability and whether such indications represent an undiagnosed illness consistent with service in the Persian Gulf.



4.  Schedule the Veteran for a VA right knee examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should identify any right knee condition present during the pendency of the appeal and opine whether it is at least      as likely as not (a 50 percent or greater probability) that any diagnosed right knee disability arose during service or      is otherwise related to his active service.  The examiner should explain why or why not.  If there is no diagnosis   to account for the Veteran's right knee symptoms, the examiner should indicate whether there are objective indications of disability and whether such indications represent an undiagnosed illness consistent with service   in the Persian Gulf.

5.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United    

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


